NUMBER 13-22-00015-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


ELIZABETH BALADEZ,                                                             Appellant,

                                                  v.

TWIN PINES NURSING AND REHABILITATION, LLC,                                    Appellee.


                     On appeal from the 24th District Court
                          of Victoria County, Texas.


                            MEMORANDUM OPINION

                 Before Justices Hinojosa, Tijerina, and Silva
                   Memorandum Opinion by Justice Silva

       Appellant Elizabeth Baladez filed a petition for permissive appeal seeking to

challenge the trial court’s denial of her motion for summary judgment in favor of appellee

Twin Pines Nursing and Rehabilitation, LLC. See TEX. CIV. PRAC. & REM. CODE ANN.

§ 51.014(d); TEX. R. APP. P. 28.3. Appellee timely filed an amended response to the

petition, and appellant thereafter filed a reply in support of the petition.
      To be entitled to a permissive appeal from an interlocutory order that is not

otherwise appealable, the requesting party must (1) identify a “controlling question of law

as to which there is a substantial ground for difference of opinion” and (2) state why

allowing immediate appeal “may materially advance the ultimate termination of the

litigation.” TEX. CIV. PRAC. & REM. CODE ANN. § 51.014(d); see TEX. R. APP. P. 28.3. The

trial court’s order granting permission must, likewise, identify and explain why the appeal

is warranted under the foregoing criteria. TEX. R. CIV. P. 168 (“The permission must

identify the controlling question of law as to which there is a substantial ground for

difference of opinion, and must state why an immediate appeal may materially advance

the ultimate termination of the litigation.”); see BPX Operating Co. v. Strickhausen, 629

S.W.3d 189, 195 n.4 (Tex. 2021) (declining to address issues not identified in the trial

court’s permission order). An appellate court’s decision to grant or deny a permissive

appeal is discretionary. Sabre Travel Int’l, Ltd. v. Deutsche Lufthansa AG, 567 S.W.3d

725, 732 (Tex. 2019); see also Baker v. Baker, No. 02-21-00361-CV, 2021 WL 5204292,

at *1 (Tex. App.—Fort Worth Nov. 9, 2021, no pet.) (mem. op.) (per curiam) (summarily

denying a petition for permissive appeal); Jarman v. Cosby, No. 14-21-00336-CV, 2021

WL 4999176, at *1 (Tex. App.—Houston [14th Dist.] Oct. 28, 2021, no pet.) (mem. op.)

(per curiam) (same); Nationstar Mortg. LLC v. Earley, No. 13-19-00618-CV, 2020 WL

241956, at *1 (Tex. App.—Corpus Christi–Edinburg Jan. 16, 2020, no pet.) (same).

      Having reviewed appellant’s petition and the documents attached thereto, we deny

appellant’s petition for permissive appeal. See TEX. CIV. PRAC. & REM. CODE ANN.




                                            2
§ 51.014(f); Sabre Travel Int’l, 567 S.W.3d at 732; see also Earley, 2020 WL 241956, at

*1.


                                                            CLARISSA SILVA
                                                            Justice

Delivered and filed on the
10th day of February, 2022.




                                          3